DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on 1/19/2021 and 5/24/2021 have been entered.
 	Claims 1 and 55-76 are pending, all of which have been considered on the merits.  All remarks have been fully considered.  The status of each prior objection/rejection is set forth below.

Claim Interpretation
	The following comments are made of record to clarify claim interpretation.  Certain portions have been modified vis-à-vis earlier interpretations.
	In claim 1, the methods encompass treatment of any subject (of any species).  The methods require administration of allogeneic human MSCs (hMSCs), but the broadest reasonable interpretation of the adjective ‘allogeneic’ is used to describe the human MSCs, per se, not the relationship between the MSCs and the receiving subject (i.e. the subject to whom the method applied is not limited to a human).  Description of a cell as allogeneic (or autologous or xenogeneic) does not limit a cell, because any cell is necessarily autologous to the source from which it was derived, allogeneic to individuals of the same species from which it was derived, and xenogeneic to individuals of a different species from which it was derived.  Any human MSC is necessarily allogeneic to humans other than that from which the cell was derived.
Claim 1, the method encompasses treatment of any subject within a population.  The preamble states the method is for (1) enhancing a subject’s immune response to a vaccine (which encompasses everyone who may receive a vaccine for the purpose of mounting an immune response), or (2) inducing an immune response in a 
Claim 1 involves two steps:
(1) identifying a subject in need of treatment with a vaccine in combination with an adjuvant comprising allogeneic hMSCs, and
(2) administering the vaccine and the adjuvant to the subject. 
Regarding the (1) identifying step: the specification does not set forth any specific parameters that identify a subject as being in need of treatment with the vaccine and hMSCs.  Paragraph 0047 of the PGPub states the phrase “in need thereof” means that the subject has been identified as having a need for the particular method or treatment.  In the broadest reasonable interpretation, the claim covers any patient who is identified as having any need for either or both of the hMSC and/or vaccine administration at any point in their lifetime.  
	In claim 1, the term immunoprotective amount is interpreted in accordance with the definition in the specification (¶0036) as meaning “an amount that stimulates a T cell dependent (TD) immune response.” 
	This portion has been modified vis-à-vis earlier actions: In claim 1, the term concurrently (with regards to timing of administration of the vaccine and hMSCs) is interpreted to mean simultaneously.  The term sequentially (with regards to timing of administration of the vaccine and hMSCs) is interpreted to encompass administration of either one (vaccine or hMSCs) first, and then remaining one (vaccine or hMSCs) at any point in time later within the lifetime of the subject.  The specification discloses periods of up to 48 weeks passing between the two administrations (See specification ¶0038), but the claims are not so limited.  
Claims 55-58 have been amended to depend from claim 1.  The claims further limit the outcomes that must be achieved in the subject following the administration step.  Given that the ‘administration step’ may span an indefinite period of time (i.e. any period of time may pass between administration of the first of the MSCs and vaccine and of the second of the MSCs and vaccine), the outcome may be achieved any point between the first administration (if sequentially) and the end of the subject’s life.  That is, there is no timing limitation on the effect.  To determine if/how the outcomes further limit the method of claim 1, the specification is referenced to determine what Applicants actually did and what scope of the claims is actually supported by written disclosure.  The specification reports IV administration of 20 x 106, 100 x 106, and 200 x 106 allogenic MSCs to elderly patients (CRATUS test) resulted in increase in switched memory B cells (See Example 2 and Fig. 3) as well as a decrease in 
Claim 59 limits the patient population being treated to human subjects.
	This portion has been modified vis-à-vis earlier actions: Claim 60 limits the patient population to human subjects who further exhibit at least one symptom of aging frailty.  The specification reports aging frailty as a geriatric syndrome characterized by weakness, low physical activity, slowed motor performance, exhaustion, and unintentional weight loss (Specification ¶0002); however this is not is not an exhaustive list of symptoms of aging frailty.  Hubbard et al (Biogerontology, 2010) report that “frailty” is characterized by diminished capacity to effectively compensate for external stressors (See Hubbard et al, Pg. 635, col. 2).  Golpanian et al (J Gerontol, 2017) describes “frailty” as a medical syndrome characterized by age-related diminished physiologic function, endurance, and strength. Golpanian et al teach the diminished function may be physical, psychological or both (See Golpanian et al, Pg. 1506, col. 1).  In light the art, aging frailty is understood to be an underlying condition which paves the way for other physiological and/or psychological diseases/conditions to arise (including to arise at a greater severity, greater frequency, earlier onset, etc).  As such, symptoms of aging frailty will be considered to encompass general symptoms of ‘diminished capacity to effectively compensate for external stressors” as well as “diminished physiologic function, endurance and/or strength” as well as any symptom of any and all diseases or conditions that arise in an individual.  Effectively, any symptom of any disease or disorder can be considered a symptom of aging frailty.  It is noted that symptoms of aging frailty can be present in subjects who do not actually have aging frailty (e.g. a cough or fever (a symptom of a common cold) can be considered a symptom of aging frailty, as those with aging frailty have diminished defenses against common cold germs, yet young, otherwise healthy individuals (those who do not have aging frailty) can also exhibit cough or fever due to common cold). 
	Claim 68 is interpreted as requiring the adjuvant (the population of isolated allogeneic human MSCs that have not been genetically manipulated) to be re-administered at least yearly.
	
Status of Prior Objections/Rejections
RE: Rejection of claim 68 under 35 USC 112(b):
withdrawn in the Advisory Action of 2/4/2021 due to the amendment to the claim.  

RE: Rejection of claims 1 and 55-67 and 69-72  under 35 USC 103 over Hare et al in view of Grohskopf et al: 
	Applicants have traversed the rejection of record by asserting the references do not teach all limitations of the instant claims.  Specifically, Applicants assert neither Hare et al nor Grohskopf et al teach or suggest selecting (i.e. identifying) a patient a patient in need of treatment with a vaccine that is adjuvanted as set forth in the claims.
	In response, this argument is not found persuasive.  Hare et al teaches selecting patients who exhibit chronic ischemic LV dysfunction secondary to myocardial infarction, the patient is identified as being in need of MSC treatment.  As evidenced by Grohskopf et al, the same patients is/are also in need of an annual flu vaccine (they are greater than 6 months of age).  Therefore, in selecting the patients for the POSEIDON trial, Hare et al is selecting subjects in need of administration of MSCs and [flu] vaccine.  The claim places no further constraints on the patient population.  

Applicants have further pre-emptively argued the patentability of new claims 73-76, on the grounds that the references do not teach the claimed timing between administration of the MSCs and the vaccine. 
In response, these new claims are included in the rejection for the reasons set forth below.  Briefly, there is no evidence that the timing between the administration of the MSCs and the vaccine has any criticality.  In the instant application Example 6 discloses the set up for the HERA trial, which falls within the scope of the instant claims, but provides no information on outcome or results. 

	Applicants have further traversed the rejection of record on the grounds that Hare et al administer the MSCs to patients with underlying medical conditions.  Applicants assert there is no evidence to show that the underlying medical conditions do not interfere with the alleged inherent results.
	In response, first the claims do not exclude patients with underlying medical conditions.  Second, when the Examiner has set forth rationale to show inherency, the burden of proof to show otherwise is shifted to Applicants.  See MPEP 2112(V).  The argument that there may be a contraindication or interference is the argument of counsel, unsupported by evidence.  
maintained, and extended to new claims 74-76.

RE: Rejection of claims 1 and 55-72 under 35 USC 103 over Weiss et al, in view of Poole et al:
Applicants argue this rejection on substantially the same grounds as the rejection based on Hare et al and Grohskopf et al, above.  
The Examiner finds these arguments not persuasive, for the same reasons as set forth above.  It is noted that Poole et al provides specific motivation for COPD patients to receive yearly influenza vaccines.  
The rejection is maintained, and extended to new claims 73-76.

New/Maintained Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 55-67 and 69-72 stand rejected, and claims 74-76 are newly rejected under 35 U.S.C. 103 as being unpatentable over Hare et al (JAMA, 2012), in view of Grohskopf et al (Morbidity and Mortality Weekly Report, Aug 17, 2012).
Hare et al report on the POSEIDON randomized trial.  In said trial eligible human patients (defined, in part, as having chronic ischemic LV dysfunction secondary to myocardial infarction) received either autologous bone marrow-derived MSCs or allogeneic human bone marrow-derived MSCs from healthy donors.  Patients received either 20 x 106, 100 x 106 or 200 x 106 of the respective MSCs by transendocardial stem cell injection (TESI) (See Hare et al, Pg. 2370, col. 3-Pg. 2371, col. 1 & Fig. 1).  
The dosages of 20 x 106, 100 x 106 or 200 x 106 of the allogenic human bone marrow-derived MSCs read on an adjuvant in an immunoprotective amount, wherein the adjuvant is a population of isolated allogeneic human bone marrow-derived mesenchymal stem cells.  Thus, the subjects in the POSEIDON trial that received the allogenic human MSCs received the same number and type of cells disclosed in the instant specification as being capable of enhancing a subject’s immune response to a vaccine or inducing an immune response in a non-responding subject (relevant to claims 1, 61-64, 71, 72), at least a two-fold decrease the intracellular TNF-α expression in B cells of the subject as compared to the TNF-α expression levels in B cells of the subject prior to administration (of the MSCs) (relevant to claim 55), at least a two-fold increase in CD4+:CD8+ T cell ratio compared to the ratio before administration of the (MSCs) (relevant to claim 56), at least a two-fold increase in the number of switched memory B cells in the subject compared to the number prior to administration of (the MSCs) (relevant to claim 57), and at least a two-fold decrease in the number of exhausted B cells as compared to the number prior to administration of the (MSCs) (relevant to claim 58).  Though Hare et al does not report on these effects, there is reasonable basis to conclude that the effects were inherently achieved in those subjects of Hare et al.  This conclusion is based on the fact that Hare et al administer the same type and number of cells to patients within the scope of the current claims.  As discussed under “Claim Interpretation” above, the claims provide little detail on how the effects are actually achieved, thus it must be interpreted that the only supporting disclosure in the specification related to the effects (which is found in Examples 2, 4 and 5, and which teach the effects are achieved by administering 20 x 106, 100 x 106 or 200 x 106 allogeneic human bone marrow-derived MSCs to elderly human patients) means that administration of 100 x 106 or 200 x 106 allogeneic human bone marrow-derived MSCs to elderly human patients (such as the 90 year old in the POSEIDON trial) will inherently achieve the claimed effects.  This rejection is based on inherency.  A rejection on inherency can be made when the prior art seems to be identical expect that the prior art is silent as to an inherent characteristic, in this case, the effect of the MSCs on B cell characteristics of the subject.  Because the Examiner has set forth reasoning tending to show the inherency, the burden of production shifts to Applicants. See MPEP 2112.  
The patients in the POSEIDON trial are human (relevant to claim 59).  As LV dysfunction is one possibly symptom of aging frailty, all subjects are considered to meet the limitation ‘exhibiting symptoms of aging frailty’ (relevant to claim 60).  As the patients were selected for the study, the patients were identified as being in need of MSC-treatment.  
As Hare et al use bone marrow-derived MSCs, the MSCs will also inherently have the same properties attributed to bone marrow-derived MSCs in the instant application, and now recited in claims 61-64.  
The transendocardial administration meets the limitation of direct injection of the adjuvant (MSCs) (claim 69) as well as intramuscular administration of the adjuvant (MSCs) (claim 70).
in need of an annual flu vaccination.  
Therefore, it would have been prima facie obvious, at the time the invention was filed, to have further vaccinated all patients in the POSEIDON trial with the 2012 recommended influenza vaccine (relevant to claims 65-66).  Official notice was previously taken, and no argument was raised against, that standard annual influenza vaccines are inactivated vaccines (relevant to claim 67).  At this point, this point is entered into the record as fact.  This conclusion of obviousness is based on a teaching in the prior art (the ACIP recommendation, as disclosed in Grohskopf et al’s report in the MMWR).  Administering an influenza vaccine to the POSEIDON subject will meet the limitation administering a vaccine.  
With regards to the timing between the administration of the MSCs as part of the POSEIDON trial and the administration of the influenza vaccine, ACIP recommendation is an annual flu vaccination.  Thus, at least every 52 weeks.  Therefore, the administration of the MSCs and the flu vaccine would have been within 52 weeks of each other.  This meets the broadest reasonable interpretation of the limitation of sequential administration.  Closer timing between administration of the flu vaccine following (or preceding) the administration of the MSCs, including concurrent administration, would have been prima facie, as the timing would have been based on scheduling and availability of the patient (claims 73-76).  There is currently no evidence of record to support that there is any criticality associated with the timing between receipt of the MSCs and the vaccines.  See MPEP 2144.05(I).  

Claims 1 and 55-72 stand rejected, and new claims 73-76 are newly rejected, under 35 U.S.C. 103 as being unpatentable over Weiss et al (Chest, 2013), in view of Poole et al (Cochrane Database of Systemic Reviews, 2000).
Weiss et al disclose intravenous administration of 100 x 106 allogeneic human bone marrow-derived MSCs to COPD patients.  Weiss et al administer this dosage of cells at days 0, 30, 60, and 90; thus ultimately 400 x 106 cells were administered (See Weiss et al, Pg. 1591 “Study Treatments and Outcomes”).  At least some patients were 
The dosages of 100 x 106 allogenic human MSCs (and 200 x 106 hMSCs, which is the total administered after the second administration) read on an adjuvant in an immunoprotective amount, wherein the adjuvant is a population of isolated allogeneic human mesenchymal stem cells.  Thus, the subjects in Weiss et al received the same number and type of cells disclosed in the instant specification as being capable of achieving the claimed results of enhancing a subject’s immune response to a vaccine or inducing an immune response in a non-responding subject (relevant to claims 1, 61-64, 71, 72), at least a two-fold decrease the intracellular TNF-α expression in B cells of the subject as compared to the TNF-α expression levels in B cells of the subject prior to administration (of the MSCs) (relevant to claim 55), at least a two-fold increase in CD4+:CD8+ T cell ratio compared to the ratio before administration of the (MSCs) (relevant to claim 56), at least a two-fold increase in the number of switched memory B cells in the subject compared to the number prior to administration of (the MSCs) (relevant to claim 57), and at least a two-fold decrease in the number of exhausted B cells as compared to the number prior to administration of the (MSCs) (relevant to claim 58).  Though Weiss et al does not report on these effects, there is reasonable basis to conclude that the effects were inherently achieved in those subjects of Weiss et al.  This conclusion is based on the fact that Weiss et al administer the same type and number of cells to patients within the scope of the current claims.  As discussed under “Claim Interpretation” above, the claims provide little detail on how the effects are actually achieved, thus it must be interpreted that the only supporting disclosure in the specification related to the effects (which is found in Examples 2, 4 and 5, and which teach the effects are achieved by administering 20 x 106, 100 x 106 or 200 x 106 allogeneic human MSCs) means that administration of 100 x 106 or 200 x 106 allogeneic human bone marrow-derived MSCs to elderly human patients (such as the 75 year old) will inherently achieve the claimed effects.  This rejection is based on inherency.  A rejection on inherency can be made when the prior art seems to be identical expect that the prior art is silent as to an inherent characteristic, in this case, the effect of the MSCs on B cell characteristics of the subject.  Because the Examiner has set forth reasoning tending to show the inherency, the burden of production shifts to Applicants. See MPEP 2112. 
The patients treated by Weiss et al are human (relevant to claim 59).  The patients treated by Weiss et al have COPD.  COPD is characterized by pulmonary and systemic inflammation (See Weiss et al, abstract “Background”).  Systemic inflammation is also a symptom of aging frailty, according to the instant application; thus 
As Weiss et al use bone marrow-derived MSCs, the MSCs will also inherently have the same properties attributed to bone marrow-derived MSCs in the instant application, and now recited in claims 61-64.  
The intravenous administration meets the limitation of direct injection of the adjuvant (MSCs) (claim 69) as well as intravenous administration of the adjuvant (MSCs) (claim 70).
The hMSCs are re-administered at 30 day intervals (0, 30, 60, and 90), which reads on “at least yearly” (relevant to claim 68).  The effect of the re-administration on long-term enhancement of any previous or future vaccine response will be inherent.  Further re-administration as needed, including yearly, would have been prima facie obvious as a matter of optimization.  This conclusion is based on the fact that Weiss et al teach re-administration can be advantageous, thus one having ordinary skill in the art would have been motivated to repeat the treatment at yearly intervals to maintain the benefits (claims 68 and 73).
The method of Weiss et al differs from the instant claims in that Weiss et al does not disclose further administering a vaccine to the patients who received the allogeneic MSCs.  However, at the time the invention was filed (and at the time the Weiss et al paper was published), it was recommended that COPD patients receive an annual influenza vaccine (See Poole et al, Pg. 2 “Plain language summary”).  Therefore, it is submitted that the COPD patients who were selected for receipt of the MSCs read on patients in need of treatment with MSCs and with a vaccine, thus selecting the COPD patients meets the limitation of identifying a subject in need of treatment with a vaccine...and allogeneic hMSCs (relevant to claim 1). 
Therefore, it would have been prima facie obvious, at the time the invention was filed, to have further vaccinated all COPD patients treated by Weiss et al with an influenza vaccine (relevant to claims 65-66).  Official notice was previously taken, and no argument was raised against, that standard annual influenza vaccines are inactivated vaccines (relevant to claim 67).  At this point, this point is entered into the record as fact.   This conclusion of obviousness is based on a teaching in the prior art (Poole et al).  Administering an influenza vaccine to the Weiss et al subjects will meet the limitation administering a vaccine.  
With regards to the timing between the administration of the MSCs as part of the method of Weiss et al and the administration of the influenza vaccine, Poole et al recommends an annual flu vaccination.  Thus, at least every 52 weeks.  It is noted that the broadest interpretation of the limitation sequentially (as it defines the time period prima facie case of obviousness exists.  See MPEP 2144.05(I).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON M FOX whose telephone number is (571)272-2936.  The examiner can normally be reached on M-F 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALLISON M FOX/Primary Examiner, Art Unit 1633